NOTICE
                                      2022 IL App (5th) 210001-U
                                                                                   NOTICE
 Decision filed 09/02/22. The
                                                                         This order was filed under
 text of this decision may be
                                            NO. 5-21-0001                Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                         not precedent except in the
 the filing of a Petition for
                                                                         limited circumstances allowed
 Rehearing or the disposition of               IN THE                    under Rule 23(e)(1).
 the same.

                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

STATE FARM MUTUAL AUTOMOBILE                 )    Appeal from the
INSURANCE COMPANY,                           )    Circuit Court of
                                             )    Marion County.
       Plaintiff-Appellee,                   )
                                             )
v.                                           )    No. 17-MR-48
                                             )
BRITTANY BIERMAN, Special Administrator of   )
the Estate of Blake Edward Miller, Deceased, )    Honorable
                                             )    Mark W. Stedelin,
       Defendant-Appellant.                  )    Judge, presiding.
________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Justice Welch concurred in the judgment.
         Presiding Justice Boie specially concurred.

                                             ORDER

¶1       Held: In a consolidated bench trial on competing complaints for declaratory relief,
               the trial court did not abuse its discretion with regard to the order of
               presentation of the claims or the scope and purpose of the witnesses’
               testimony. The trial court’s finding that the decedent did not primarily reside
               with the named insured at the time of the accident was supported by the
               evidence and was not against the manifest weight of the evidence. The
               judgment is affirmed.

¶2       The plaintiff, State Farm Mutual Automobile Insurance Company (State Farm),

filed a complaint against the defendant, Brittany Bierman, special administrator of the

Estate of Blake Edward Miller, deceased (Bierman), seeking a judgment declaring that it
                                                  1
owed no coverage for injuries and damages sustained by decedent in a single-car accident

involving an uninsured vehicle. State Farm alleged that there was no coverage under motor

vehicle insurance policies issued to the decedent’s former stepmother because the decedent

was neither a named insured nor a resident relative of the named insured at the time of the

accident. Bierman filed a counterclaim against State Farm. She sought a judgment

declaring that the decedent was an insured because he resided primarily with his former

stepmother at the time of the accident. Following a bench trial, the trial court entered a

judgment in favor of State Farm and against Bierman. On appeal, Bierman claims the trial

court erred in finding that the decedent did not reside primarily with his former stepmother

at the time of the accident and, thus, that no coverage was afforded to the decedent’s estate

under the State Farm policies. We affirm.

¶3                                I. BACKGROUND

¶4     On June 18, 2016, the decedent was seriously injured in a single-vehicle accident

on Old Route 51, in Marion County, Illinois. On July 5, 2016, he died from those injuries.

At the time of the accident, the decedent was a passenger in a vehicle driven by his cousin,

Jared Simcox. Simcox owned the vehicle, but he did not have liability coverage on it.

¶5     On January 26, 2017, Bierman, acting on behalf of the decedent’s estate, made a

claim for uninsured motorist coverage and medical payments coverage under three State

Farm motor vehicle policies issued to Winnie Robertson. Robertson was the decedent’s

former stepmother. Robertson married the decedent’s biological father, David Miller, in

1993. The marriage was dissolved in 2003, and Miller died in 2009. The decedent was born


                                             2
in 1986. Robertson was not his biological mother, and she never adopted him. The decedent

was not a named insured on any of the State Farm policies issued to Robertson.

¶6     On April 10, 2017, State Farm brought this declaratory judgment action against

Bierman, as the special administrator of the decedent’s estate. In an amended complaint

filed March 19, 2018, State Farm alleged that the decedent was a passenger in an uninsured

vehicle that was involved in a one-car accident on June 18, 2016; that he suffered serious

injuries as a result of the accident; and that he died from those injuries on July 5, 2016.

State Farm further alleged that it issued three policies of insurance to Winnie Robertson;

that the policies were in effect on June 18, 2016; and that the decedent’s estate made a

claim for medical payments and uninsured motorist coverage under those policies. State

Farm asserted that the decedent was not an “insured” under Robertson’s policies because

he was not a named insured, or a “resident relative,” as defined in the policies. State Farm

further asserted that the decedent was not a “resident relative” because he was not related

to Robertson “by blood, marriage, or adoption,” and he did not “reside primarily” with

Robertson at the time of the accident. State Farm claimed there was an actual controversy

between the parties, and it sought a judgment declaring that the decedent’s estate was not

entitled to coverage under Robertson’s policies for the accident of June 18, 2016.

¶7     State Farm appended certified copies of the subject policies to its amended

complaint. In each of the policies, “resident relative” was defined as “a person, other than

you, who resides primarily with the first person shown as a named insured on the

Declarations Page and who is:


                                             3
       1. related to that named insured or his or her spouse by blood, marriage, or

          adoption, including an unmarried and unemancipated child of either who is away

          at school and otherwise maintains his or her primary residence with that named

          insured; or

       2. a ward or a foster child of that named insured, his or her spouse, or a person

          described in 1. above.” (Emphases in original.)

¶8     On April 12, 2018, Bierman filed an answer to State Farm’s amended complaint and

a counterclaim for declaratory judgment. In the answer, Bierman denied State Farm’s

assertions that the decedent was not a “resident relative,” as defined in the policies, and

that there was no coverage for the estate’s claim under Robertson’s policies. In the

counterclaim for declaratory judgment, Bierman alleged, in pertinent part, that the decedent

was an insured under Robertson’s policies because the decedent and Robertson were

related by marriage and because the decedent resided with Robertson on and prior to the

date of the accident. Bierman further alleged that State Farm had refused her demand to

acknowledge coverage under Robertson’s policies, and that there was a bona fide

controversy regarding coverage. Bierman sought a judgment declaring that the decedent

was a “resident relative” of Robertson, and that the decedent’s estate was entitled to

uninsured motorist coverage and medical payments coverage under Robertson’s policies.

¶9     On April 16, 2018, State Farm filed an answer to Bierman’s counterclaim for

declaratory relief. State Farm admitted that Bierman made a demand for coverage, but

denied the allegations that the decedent was a “resident relative” of Robertson and an

insured under the subject policies.
                                             4
¶ 10   In June 2018, the parties filed cross-motions for summary judgment. On August 7,

2018, the trial court entered a written order granting a summary judgment in favor of State

Farm. The court concluded that while there was a genuine issue of material fact regarding

the decedent’s primary residence at the time of the accident, there was no such issue

regarding the decedent’s relationship with his former stepmother. The court found that the

marriage between the decedent’s father and Robertson had been dissolved in 2003, that the

decedent’s father died in 2009, and that the decedent and Robertson had not maintained a

familial relationship thereafter. Based upon those facts, the trial court concluded that there

was no relationship between the decedent and his stepmother, and that the decedent was

not an insured under Robertson’s policies. On appeal, this court found that the “related by

marriage” provision in the State Farm policies was ambiguous, and therefore, should be

construed against State Farm and in favor of coverage. State Farm Mutual Automobile

Insurance Co. v. Bierman, 2019 IL App (5th) 180426, ¶ 27. This court also found that there

was a genuine issue of material fact as to whether the decedent resided primarily with

Robertson at the time of the accident. Bierman, 2019 IL App (5th) 180426, ¶ 27. The order

granting summary judgment was reversed, and the case was remanded for further

proceedings. Bierman, 2019 IL App (5th) 180426, ¶ 32.

¶ 11   On remand, the trial court consolidated State Farm’s claim and Bierman’s

counterclaim for trial. A bench trial was held June 1, 2020. By that time, the main factual

issue in dispute was whether the decedent resided primarily with the named insured,

Robertson, at the time of the accident. State Farm, as plaintiff, claimed that the decedent


                                              5
did not reside primarily with Robertson at the time of accident, and Bierman, as

counterplaintiff, claimed that he did.

¶ 12   At the beginning of the trial, the court directed State Farm to proceed with its case.

State Farm objected, and the following discussion was held:

          “THE COURT: Now, State Farm is the plaintiff, so I’m assuming you

       proceed first?

          MR. JOHNSON [State Farm’s Counsel]: Actually, Your Honor, I don’t

       believe that is accurate.

          THE COURT: You are the plaintiff, but they have the burden of proof to

       demonstrate that this person was actually primarily residing with them?

          MR. JOHNSON: That is exactly correct, Your Honor. Therefore, I have

       nothing to prove, so I’d have to prove a negative, and therefore they need to

       put their case on first to show that they can establish their prima facie case.

          THE COURT: Mr. Terlizzi [Bierman’s counsel], do you agree?

          MR. TERLIZZI: No. If they don’t want to put on any evidence, I guess

       that’s their choice. I think the Fifth District opinion, which obviously is the

       law of this case, Your Honor, one of the things it states is the term resident

       generally is construed liberally in favor of the insured and strongly against

       the insurer. So if they don’t want to put on any evidence and go against the

       presumption, which is the law of this case, that—you know, we’ll put on our

       evidence I guess.

          THE COURT: Back to you.
                                              6
   MR. JOHNSON: Your Honor, just because there is a presumption, that

doesn’t mean that they have met their burden. They still have the duty to

show that coverage applies, regardless of what the situation is. The law of

the land is very clear in every district that proving that someone falls under

coverage, that falls under the terms of the policy, and therefore coverage

applies is always the burden of the claimed insured. And as such, they have

the burden and therefore they have to put on their evidence. I have no

affirmative duty to prove anything.

   THE COURT: Well, what I’m going to show then is that you are standing

on your pleadings and resting at this point.

   MR. JOHNSON: I’m asking for a ruling, Your Honor. I mean, if you are

ordering me and finding that I have the burden that I must proceed first, then

I’ll do that over objection. But I just want to register my objection and make

sure that the record is clear.

   MR. TERLIZZI: I mean, they brought the lawsuit, Your Honor. They are

the plaintiff, they are asking for relief. I mean, it’s their choice whether they

want to put on evidence or not. I don’t think the Court can rule in advance.

   THE COURT: I’m convinced that, or at least it’s been suggested in their

memorandum, that, Mr. Terlizzi, you have the burden of proving the

residency issue at the time of the accident. You don’t deny the existence of

the policy, correct?

   MR. TERLIZZI: We have admitted that.
                                       7
          THE COURT: And you don’t deny that there was an accident and this

       individual died as a result of the injuries arising from that accident?

          MR. TERLIZZI: Absolutely not. And I think the Fifth District found,

       which is the law of this case, that he was a relative for purposes of the policy.

          THE COURT: Right. That was found by the Fifth District. So the two

       elements that we’re looking at, residency and relation, relation has been

       resolved?

          MR. TERLIZZI: I believe that’s correct, Your Honor.

          THE COURT: What I’m going to do is I’m going to show the plaintiff

       stands on the pleadings at this point. The existence of the policy is admitted.

       The terms of the policy are admitted. The date of the accident is admitted.

       The Court has previously found relationship.

          MR. JOHNSON: Okay.

          THE COURT: And that means I’m going to hear from Mr. Terlizzi first

       and you [Mr. Johnson] can call any rebuttal.

          MR. JOHNSON: Fair enough.”

¶ 13   Brittany Bierman testified as the first witness in the defendant/counterplaintiff’s

case-in-chief. Bierman introduced herself as the decedent’s former girlfriend. During that

relationship, she and the decedent had a daughter, who was then eight years old. Bierman

testified that the decedent moved frequently during the last few of years of his life, noting

that he lived in Centralia, Salem, Sandoval, and Junction City. Even with the frequent

moves, the decedent remained actively involved in the life of their daughter and regularly
                                              8
exercised visitation with her. Bierman recalled a time, shortly before Christmas in 2015,

when the decedent planned to take their daughter to see Santa Claus during his visitation

period. The decedent was living with Robertson at that time, so Bierman dropped the child

off and picked her up at Robertson’s home. Bierman estimated that between December

2015 and June 2016, she brought their daughter to Robertson’s home to visit with the

decedent about 75% of the time. She testified that the decedent had his own room at

Robertson’s home and kept his belongings there. Bierman opined that the decedent resided

with Robertson during the period from December 2015 through June 2016. She

acknowledged that he occasionally stayed with his sister during this period. On cross-

examination, Bierman admitted she and the decedent did not have specific conversations

about his living situation and his day-to-day life. She also admitted that her opinion that

the decedent stayed at Robertson’s home was based upon her observations when she

dropped their daughter off at Robertson’s home for visitation.

¶ 14   Winnie Robertson 1 was Bierman’s next witness. Robertson testified that she and the

decedent’s father, David Miller, married in February 1993 and divorced in September

2003. After the divorce, Miller periodically stayed at Robertson’s home until his death in

2009. Robertson recalled that the decedent was involved in a serious auto accident on June

18, 2016, and that he had been staying at her home intermittently around the time of the

accident. Bierman’s counsel then asked Robertson whether she remembered participating

in a recorded interview with a State Farm agent on February 1, 2017. Robertson answered


       1
         At some point prior to trial, Robertson had remarried and had taken the surname of Weemer. For
consistency, we will continue to refer to her by the surname of Robertson.
                                                  9
in the affirmative. When asked whether Robertson told the State Farm agent that the

decedent had been staying with her for five months, Robertson replied, “Yeah. Five months

on and off.” Robertson went on to explain that the State Farm agent had not asked whether

the decedent stayed with her daily, and that during the five months prior to the accident,

the decedent stayed with her on and off.

¶ 15   After Bierman finished questioning Robertson, State Farm sought, and was granted

leave, to go beyond the scope of the direct examination and question Robertson about

additional matters so that she would not need to be recalled later in the trial. Robertson

testified that she lost contact with the decedent after his father’s funeral in 2009. The two

connected again in December 2015. The decedent contacted her and indicated he needed a

place to stay, and she agreed to help him. At that time, Robertson lived in a two-bedroom

trailer. Robertson’s grandson stayed in the second bedroom, and he kept his possessions

there. Robertson explained that there was only one bed in the second bedroom, so her

grandson stayed at his father’s home when the decedent stayed with her. Robertson testified

that the decedent occasionally stayed at his sister’s home during this period. She recalled

that the decedent had a black duffel bag containing all of his possessions, and that he carried

that bag with him everywhere. The decedent did not keep any of his belongings at her home

when he was not there, and he did not receive mail at her home. Robertson also recalled

that the decedent did not entertain friends and family members at her home. The decedent’s

friends and family members would come by her home to pick him up, but they did not

come into the house.


                                              10
¶ 16   Robertson testified that during the six-month period between December 2015 and

June 2016, the decedent normally spent Friday nights with her. He usually stayed one other

night during the week to do his laundry. Robertson stated that the decedent had visitation

with his daughter “about every other weekend.” On Friday evenings, Bierman would drop

the child off at Robertson’s home, and the decedent and his daughter would spend the night

there. On Saturday and Sunday evenings, the decedent and his daughter stayed with the

decedent’s sister, Tana Simcox. If it was not a visitation weekend, the decedent usually

stayed with his sister or one of his cousins. During the five months prior to his death, the

decedent would stay at Robertson’s home for a day or two, leave for a couple of days, and

then return. Robertson had a discussion with the decedent regarding whether he could stay

with her on a more permanent basis. She told the decedent that he was going to have to

find a place to live, and that staying at her home more than one or two nights a week was

not an option.

¶ 17   At the conclusion of Robertson’s testimony, Bierman’s counsel rested “with respect

to our counterclaim.” State Farm’s counsel then called Tana Simcox “in rebuttal.”

¶ 18   Tana Simcox was the decedent’s half-sister. She described her relationship with the

decedent as “super close” and more “best friends than siblings.” Between December 2015

and June 2016, Simcox resided in Sandoval, Illinois. During that time, the decedent stayed

with her “at least four nights a week.” The other three nights, he stayed with Robertson or

one of his cousins. Simcox testified that when the decedent stayed at her home, he

sometimes brought his daughter with him. Simcox recalled that the decedent kept all of his

possessions in a black duffel bag, and he took the bag with him wherever he was staying.
                                            11
She stated that the decedent did not have one solitary address during the six months prior

to the accident.

¶ 19   During cross-examination, Simcox acknowledged that she did not keep a record of

which nights the decedent stayed with her and which nights he stayed with Robertson and

others. She testified that prior to December 2015, the decedent resided with her seven

nights a week. In December 2015, Simcox informed the decedent that if he was going to

continue drinking, he could not stay with her. A few days later, she learned that the

decedent began to stay at Robertson’s home. She discovered this when the decedent asked

her to pick him up there. During redirect, Simcox testified that the decedent primarily

resided with her during the six months prior to his death. She acknowledged that he

bounced around, but mainly stayed with her. When cross-examined again, Simcox testified

that she knew Robertson, and believed that Robertson was an honest person, with no reason

to lie when asked about when the decedent lived with her.

¶ 20   Following Simcox’s testimony, State Farm rested. Bierman stated that she had no

evidence in rebuttal. The court then invited the parties to give closing arguments and

directed State Farm to proceed first. After closing arguments, the court took the case under

advisement.

¶ 21   On June 12, 2020, the trial court issued a written order containing its findings of

fact, analysis, and judgment. In the order, the trial court stated that it had directed Bierman

to present her evidence first, based upon “the general proposition that the individual

claiming coverage has the burden to prove that the individual was in fact covered.” The

court then noted that “case law reveals that the burden in this proceeding remains with the
                                              12
plaintiff.” The court then analyzed the evidence, placing the burden on State Farm to prove

that the decedent did not reside with the insured at the time of the accident.

¶ 22   In its analysis, the court examined the evidence regarding the decedent’s intent,

along with his physical presence and the permanency of his presence at the home of the

insured. The court found that the decedent usually spent up to four nights a week at his

sister’s residence, and never spent more than two nights a week at Robertson’s residence.

The court also found that the decedent did not have a room at Robertson’s residence, did

not leave any personal property at Robertson’s residence, and did not receive mail at

Robertson’s residence. The court further found that the decedent only stayed with

Robertson in order to visit with his minor child and do his laundry, and that he did not

intend to make Robertson’s home his primary residence. Based upon those findings, the

court concluded that “the insured’s abode was not the decedent’s primary residence,” and

therefore, the decedent was not an insured under the State Farm policies issued to

Robertson. The court entered a judgment in favor of State Farm and against Bierman, and

granted the relief sought in State Farm’s amended complaint.

¶ 23   In a posttrial motion filed July 6, 2020, Bierman claimed that the trial court’s

findings were against the manifest weight of the evidence. Bierman argued that the trial

court correctly determined that State Farm had the burden to prove the decedent did not

primarily reside with its insured at the time of the accident, but then erred in considering

the “rebuttal” testimony offered by State Farm to satisfy its burden of proof. Bierman

reasoned that State Farm should not be permitted to present “rebuttal testimony” to prove

its case where it failed to present any evidence in its case-in-chief, and instead elected to
                                             13
rest on its pleadings. Bierman also asserted she presented sufficient evidence to

demonstrate that the decedent had been residing primarily with Robertson at the time of

the accident.

¶ 24   In an order entered December 4, 2020, 2 the trial court denied Bierman’s posttrial

motion. The court restated its finding that the decedent did not reside primarily with

Robertson at the time of the accident. The court noted that the controlling factor in

determining the decedent’s primary place of residence was the decedent’s intent, and not

the intent of Simcox, Robertson, or others. The court reiterated that as it analyzed the

testimony, it placed the burden on State Farm to prove that the decedent did not reside with

the insured at the time of the accident. The court also addressed Bierman’s contention that

the court had improperly considered the “rebuttal evidence” presented by State Farm as

direct evidence. The court indicated that while both parties characterized the testimony

offered by State Farm as “rebuttal evidence,” the court treated it as direct testimony after

finding that State Farm had the burden of proof. The court further found that Bierman had

ample opportunity to challenge the evidence during the trial.

¶ 25                                    II. ANALYSIS

¶ 26    On appeal, Bierman contends that the trial court erred in finding that the decedent

did not primarily reside with Robertson on the date of the accident, and thus, that no

coverage was afforded to the decedent’s estate under the State Farm policies issued to

Robertson. Bierman claims that the trial court correctly determined that State Farm had the


        2
        The trial court’s written order denying Bierman’s posttrial motion was filed-stamped December 4,
2020, but contains a handwritten date of “9/4/20.”
                                                  14
burden to prove the decedent did not primarily reside with its insured at the time of the

accident, but then erred in considering the “rebuttal” testimony offered by State Farm to

satisfy its burden of proof. She argues that State Farm should not have been allowed to

present “rebuttal testimony” to prove its case where it failed to present any evidence in its

case-in-chief, and instead elected to rest on its pleadings. Bierman also claims that the trial

court’s findings were against the manifest weight of the evidence because the evidence she

presented overwhelmingly demonstrated that the decedent’s primary residence on June 18,

2016, was with Robertson.

¶ 27   In response, State Farm argues that the disputed issue was one of coverage, rather

than an exclusion or limitation of coverage, and that Illinois courts have consistently held

that the claimant has the burden to prove that a claim comes within the policy’s coverage.

State Farm also argues that the trial court’s findings were supported by the testimony and

were not against the manifest weight of the evidence.

¶ 28   The central purpose of declaratory relief is to allow a court to address a controversy

after a dispute has arisen, but before steps are taken that would give rise to a claim for

damages or other relief. Beahringer v. Page, 204 Ill. 2d 363, 372-73 (2003). The

declaratory judgment statute does not create substantive rights or duties, but merely offers

“a new, additional, and cumulative procedural method for the judicial determination of the

parties’ rights.” Beahringer, 204 Ill. 2d at 373. The essential requirements of a declaratory

judgment action are: (1) a plaintiff with a tangible legal interest, (2) a defendant having an

opposing interest, and (3) an actual controversy between the parties concerning those


                                              15
interests. Beahringer, 204 Ill. 2d at 372. Therefore, a party seeking declaratory relief must

demonstrate the existence of an actual controversy and a basis for its right to relief.

¶ 29    Generally, the burden of proof in a civil proceeding, including one for declaratory

relief, rests on the party requesting relief. Knoob Enterprises, Inc. v. Village of Colp, 358

Ill. App. 3d 832, 838 (2005); Farmers Automobile Insurance Ass’n v. Gitelson, 344 Ill.

App. 3d 888, 896 (2003) (citing People v. Orth, 124 Ill. 2d 326, 337-38 (1988)); Board of

Trade of the City of Chicago v. Dow Jones & Co., 98 Ill. 2d 109, 115-16 (1983). Under the

declaratory judgment statute, when a declaratory judgment proceeding “involves the

determination of issues of fact triable by a jury, they shall be tried and determined in the

same manner as issues of fact are tried and determined in other civil actions in the court in

which the proceeding is pending.” 735 ILCS 5/2-701(d) (West 2016). Thus, the rules of

civil procedure apply in declaratory judgment actions, such as the case at bar, just as in any

other civil proceeding. 3 Ordinarily, the party alleging a fact will have the burden of

producing evidence to show the existence of that fact. As noted, a declaratory judgment

action does not alter substantive aspects of a claim. Under the tenets of Illinois insurance

law, the insured generally bears the burden to prove that a claim falls within the terms of

the insurance policy. Addison Insurance Co. v. Fay, 232 Ill. 2d 446, 453 (2009) (citing

Waste Management, Inc. v. International Surplus Lines Insurance Co., 144 Ill. 2d 178, 204

(1991)). This tenet is based upon the concept that typically, the insured has greater

knowledge of and access to relevant facts surrounding the claimed loss. See generally


        3
          The statement in the special concurrence that the procedural posture in an insurance declaratory judgment
action “is irrelevant” (infra ¶ 51) ignores the Illinois Code of Civil Procedure and Illinois Supreme Court Rules.
                                                        16
Waste Management, Inc., 144 Ill. 2d at 204. Once the insured has demonstrated coverage,

the burden shifts to the insurer to prove that a limitation or exclusion applies. Addison

Insurance Co., 232 Ill. 2d at 453-54.

¶ 30   State Farm’s complaint for declaratory relief and Bierman’s counterclaim for

declaratory relief were consolidated for trial. By the time of trial, the main factual issue in

dispute was whether the decedent resided primarily with the named insured at the time of

the accident. State Farm, as plaintiff, alleged that the decedent did not reside primarily with

Robertson at the time of the accident. Bierman, as counterplaintiff, alleged that he did.

These are flip sides of the same issue. The trial court initially directed State Farm to proceed

with its case. State Farm objected. After some discussion, the court concluded that Bierman

bore the burden of proving that coverage applied. State Farm, then, elected to stand on its

pleadings, having demonstrated a tangible legal interest, the existence of an actual

controversy between the parties, and a basis for its right to relief. The trial court directed

Bierman, as counterplaintiff, to present her evidence in support of her allegation that the

decedent resided primarily with the insured at the time of the accident. Bierman presented

her witnesses and State Farm had an opportunity to cross-examine them. State Farm, then,

presented its own witnesses in its defense against the counterclaim and in support of its

complaint.

¶ 31   Generally, the parties proceed at all stages of the trial in the order in which they

appear in the pleadings unless otherwise agreed by the parties. See Ill. S. Ct. R. 233 (eff.

July 1, 1975). However, in a consolidated proceeding, such as the present case, a trial court

has the authority to designate the order in which the parties proceed with the presentation
                                              17
of evidence and witnesses. Ill. S. Ct. R. 233 (eff. July 1, 1975). A trial court also has

authority to exercise “reasonable control over the mode and order of interrogating

witnesses and presenting evidence so as to (1) make the interrogation and presentation

effective for the ascertainment of the truth, (2) avoid needless consumption of time, and

(3) protect witnesses from harassment or undue embarrassment.” Ill. R. Evid. 611(a) (eff.

Oct. 15, 2015). Additionally, the trial court has discretion to permit a party cross-examining

a witness to inquire into additional matters as if on direct examination. Ill. R. Evid. 611(b)

(eff. Oct. 15, 2015).

¶ 32   Given the competing claims for declaratory relief, it was within the discretion of the

trial court to determine whether the plaintiff or the counterplaintiff should proceed first.

The trial court did not abuse its discretion in directing Bierman to present her evidence

first. By that point, State Farm, as plaintiff, had established the existence of an actual

controversy between the parties and the nature of the controversy, as well as a basis for the

right to relief. Nor did the court abuse its discretion in considering the testimony of State

Farm’s witnesses as evidence in its defense against Bierman’s counterclaim, and in support

of its case-in-chief. The plaintiff’s attempt to paint the testimony of State Farm’s witnesses

as mere “rebuttal” evidence does not comport with the order of proof designated by the

trial court.

¶ 33   As noted above, we acknowledge that under the general tenets of insurance law, the

insured bears the burden of establishing that a claim falls within the terms of the insurance

coverage. This is because the insured typically has greater knowledge of and access to

relevant facts surrounding the claim. Waste Management, Inc., 144 Ill. 2d at 204. But this
                                             18
case does not involve a dispute between the insurer, State Farm, and the named insured,

Robertson. This case is unusual because the named insured was not making a claim for

coverage. State Farm and Robertson were not adversaries, and their interests were arguably

aligned. By all accounts, Robertson cooperated with State Farm and gave a statement to its

adjuster. Robertson had direct knowledge and access to relevant facts regarding whether

the decedent resided primarily at her home at the time of the accident. State Farm had at

least equal access to relevant evidence regarding the disputed factual issue. This was not a

case where Bierman’s access to relevant facts regarding the claim was greater than State

Farm’s access. Thus, the rationale for placing the burden on the party seeking coverage to

prove coverage was not wholly applicable under the facts and circumstances of this case.

Nevertheless, the trial court directed Bierman to present her evidence that the decedent

resided primarily with Robertson, as alleged in her counterclaim for declaratory relief, and

then directed State Farm to present evidence in its defense against the counterclaim and in

support of its complaint for declaratory relief.

¶ 34     In the judgment order of June 12, 2020, and the subsequent ruling on Bierman’s

posttrial motion, the trial court indicated that it had mistakenly found that it was Bierman’s

burden to prove that the decedent primarily resided with Robertson, relying on the general

principle that the individual claiming coverage has the burden to prove that the loss falls

within the coverage. After reviewing case law, 4 the court concluded that the burden of


         4
          In its order, the trial court referenced Farmers Automobile Insurance Ass’n v. Gitelson, 344 Ill. App. 3d 888
(2003), for the proposition that the burden of proof in a declaratory judgment action was on the party seeking relief.
We note that Gitelson did not involve a consolidated trial on competing claims for declaratory relief, and therefore, it
is procedurally distinguishable. That said, reviewing courts, including our court, have often cited Gitelson for the
general principle that the plaintiff in a declaratory judgment action bears the burden of proof. See, e.g., Empire
                                                          19
proof in this proceeding remained with State Farm, and therefore placed the burden of

proof on State Farm as it analyzed the evidence. In reaching this conclusion, the trial court

apparently lost sight of the procedural posture of the proceedings before it, namely that

State Farm’s claim for declaratory relief and Bierman’s counterclaim for declaratory relief

had been consolidated for trial, that testimony had been presented on both the claim and

the counterclaim, and that State Farm and Bierman each carried a burden to present

evidence to prove their respective claims. The trial court did not identify or otherwise

discuss Bierman’s burden of proof as to her counterclaim. Nor did the parties. The record

shows that despite these failures to clearly delineate the parties’ respective burdens of

proof, the trial court ultimately considered the weight and credibility of the testimony given

by each party’s witnesses as it assessed the issue of the decedent’s residency.

¶ 35    In the special concurrence, our colleague has expressed his view that “the lower

courts should follow the well-established tenets for burdens of proof in an insurance action

regardless of whether the party is a plaintiff, defendant, counterplaintiff, or

counterdefendant.” Infra ¶ 55. We find it unnecessary, in deciding the case at bar, to discuss

such an overly broad statement regarding the burden of proof in all insurance cases filed

under the declaratory judgment statute. The applicable rules of procedure and the case law

addressing the burden of proof in declaratory judgment actions have been set forth above.

When the nature of the actual controversy and the relationships of the parties to that

controversy have been established by the plaintiff, our trial courts have had little difficulty



Indemnity Insurance Co. v. Chicago Province of the Society of Jesus, 2013 IL App (1st) 112346; Knoob Enterprises,
Inc., 358 Ill. App. 3d at 838.
                                                       20
sorting out where the burden of proof on a particular issue rests. There are many reported

cases involving insurance coverage disputes that illustrate the general rule that the party

who requests the judicial relief in a civil action ordinarily has the burden of proof, while

also applying the general tenets of insurance law. See, e.g., Pekin Insurance Co. v. L.J.

Shaw & Co., 291 Ill. App. 3d 888 (1997) (insurer who filed declaratory judgment action

was required to show that an exclusion in the policy precluded coverage); State Farm Fire

& Casualty Co. v. Leverton, 314 Ill. App. 3d 1080 (2000) (insurer who brought the

declaratory judgment action had the initial burden to show that intentional acts exclusion

applied); Muller v. Firemen’s Fund Insurance Co., 289 Ill. App. 3d 719 (1997) (insured

filed declaratory judgment action and bore the initial burden to establish that her claim

came within the terms of the coverage in a case involving a “hit and run” vehicle); Village

of Hoffman Estates v. Cincinnati Insurance Co., 283 Ill. App. 3d 1011 (1996) (municipal

landowner brought the action against the insurer and bore the initial burden to show that it

was an additional insured under a policy issued to its general contractor). The tenets of

insurance law do not displace, or render irrelevant, the rules of civil procedure or the

supreme court rules.

¶ 36   Bierman also contends the trial court’s finding that the decedent did not primarily

reside with Robertson at the time of the accident was against the manifest weight of the

evidence. She claims that evidence she presented overwhelmingly demonstrated that the

decedent’s primary residence was with Robertson at the time of the accident. Bierman

points out that in an interview with a State Farm adjuster, and in sworn testimony,

Robertson stated that the decedent resided with her around the time of the accident.
                                            21
Bierman also points to her own testimony, in which she stated that she routinely dropped

off her daughter for visitation with the decedent at Robertson’s residence. She also claims

that the trial court failed to consider the decedent’s intent when considering the issue of his

primary residence.

¶ 37   In a bench trial, the trial court has the obligation to weigh the evidence and make

findings of fact. Eychaner v. Gross, 202 Ill. 2d 228, 251 (2002); Kalata v. Anheuser-Busch

Cos., 144 Ill. 2d 425, 433 (1991). In a close case, where the findings of fact must be

determined from the credibility of the witnesses, a reviewing court will defer to the trial

court’s factual findings unless those finding are against the manifest weight of the

evidence. Kalata, 144 Ill. 2d at 433. A decision is against the manifest weight of the

evidence only when an opposite conclusion is apparent or when the findings appear to be

unreasonable, arbitrary, or not based on the evidence. Eychaner, 202 Ill. 2d at 252. Under

this standard, the reviewing court will give great deference to the trial court’s findings of

fact and credibility determinations. Eychaner, 202 Ill. 2d at 270. A reviewing court will

not substitute its judgment for that of the trial court, especially where the testimony is

contradictory, because the trial court, as the trier of fact, is in the best position to evaluate

the demeanor and credibility of the witnesses, and to determine the weight to be given their

testimony. Eychaner, 202 Ill. 2d at 270-71.

¶ 38   In determining whether a person is a resident of a household, courts have conducted

a case-specific analysis of a person’s “intent, physical presence, and permanency of

abode.” Coriasco v. Hutchcraft, 245 Ill. App. 3d 969, 970-71 (1993). The controlling factor

is intent as evinced by the acts of the person whose residency is in question. Gitelson, 344
                                               22
Ill. App. 3d at 894; Farmers Automobile Insurance Ass’n v. Williams, 321 Ill. App. 3d 310,

314 (2001). If a person’s absence from a residence is intended to be temporary, it does not

constitute an abandonment of the residence. Williams, 321 Ill. App. 3d at 314. And while

a person may have more than one residence, a person generally cannot reside primarily in

more than one place at the same time. See Gaudina v. State Farm Mutual Automobile

Insurance Co., 2014 IL App (1st) 131264, ¶ 28; but see Coriasco, 245 Ill. App. 3d at 972

(minor child of divorced parents had two residences for purposes of coverage as each

parent’s home had an element of permanency insofar as the minor’s visits were governed

by a court-ordered schedule).

¶ 39   In this case, the main factual issue in dispute was whether the decedent, then an

adult, primarily resided with Robertson at the time of the accident. At trial, three witnesses

presented testimony on this point. Robertson testified that during the six-month period prior

to the decedent’s death, the decedent stayed at her home intermittently—no more than two

nights a week. Robertson also testified that she told the decedent that he could not stay

more than one or two nights a week or on a permanent basis because her grandson lived

with her and occupied the only other bedroom in her home. Simcox testified that she

informed the decedent that he could not stay with her if he was drinking. But she also

indicated that she relented because he was her brother. Simcox testified that during the

period in question, the decedent stayed with her four nights a week and that he bounced

around between Robertson’s home and his cousins’ homes the other three days of the week.

Bierman testified that the decedent primarily resided with Robertson during the six-month

period prior to his death. Bierman acknowledged that her opinion was based upon what she
                                             23
observed every other weekend, when she dropped her daughter off at Robertson’s home to

visit with the decedent. She further acknowledged that she and the decedent did not discuss

his living situation during the six months before he died.

¶ 40   In the written judgment, and the order denying Bierman’s posttrial motion, the trial

court specifically stated that it considered the testimony as to the decedent’s intent, rather

than the intent of Simcox, Robertson, or others. The court noted that the best indicator of

the decedent’s intent regarding his residency was “not necessarily what he did as much as

what he didn’t do.” The court found that the decedent never spent more than two nights a

week at Robertson’s home; that he did not have his own room at Robertson’s home; and

that he did not leave any of his belongings at Robertson’s home. The court also found that

the decedent did not receive mail at Robertson’s home, and that he did not have visitors

there, other than his daughter. After considering the testimony of the witnesses, the court

found that the decedent did not reside primarily with Robertson at the time of the accident.

The court’s findings were supported by the evidence and were not against the manifest

weight of the evidence.

¶ 41                              III. CONCLUSION

¶ 42   This case involved competing complaints for declaratory relief that were tried in a

consolidated bench trial. The trial court did not abuse its discretion in regard to the order

of the presentation of the claims or the scope and purpose of the witnesses’ testimony.

Although the court did not clearly delineate the parties’ respective burdens of proof in this

consolidated proceeding, the court ultimately considered each party’s witnesses and made

factual findings based upon an assessment of weight and credibility of the testimony. The
                                             24
trial court’s finding that the decedent did not primarily reside with the named insured at

the time of the accident was supported by the evidence and was not against the manifest

weight of the evidence. Accordingly, the judgment of the circuit court is affirmed.

¶ 43   Affirmed.

¶ 44   PRESIDING JUSITCE BOIE, specially concurring:

¶ 45   I agree that the trial court’s finding that the decedent was not an insured under the

policies at issue was not against the manifest weight of the evidence and that the judgment

should be affirmed. I write separately, however, because I believe that the majority fails to

address the trial court’s findings regarding its assignment of the burden of proof and the

reason that the trial court shifted the burden of proof from Bierman to State Farm.

¶ 46   The majority focuses on the procedural proceedings and states that the trial court

directed the defendant, as counterplaintiff, to present her evidence first. The trial court’s

written order, however, specifically stated that:

          “At the trial, the court directed Defendant to present evidence first, relying

       on the general proposition that the individual claiming coverage has the

       burden of proving that the individual was in fact covered. However, case law

       reveals that the burden in this proceeding remains with the plaintiff, so the

       evidence will be so analyzed. Farmers Automobile Insurance Association v.

       Gitelson, 344 Ill. App. 3d 888 (1st Dist., 2003).”

¶ 47   As such, the trial court’s order makes it clear that it assigned the burden of proof at

trial to the “Defendant” consistent with the tenet that in an insurance action, the burden

rests with the party asserting coverage to prove that their claim falls within the coverage of
                                              25
the policy. Addison Insurance Co. v. Fay, 232 Ill. 2d 446, 453 (2009); Waste Management,

Inc. v. International Surplus Lines Insurance Co., 144 Ill. 2d 178, 204 (1991). The trial

court then shifted the burden of proof to State Farm as the “plaintiff” based on “case law,”

citing Farmers Automobile Insurance Ass’n v. Gitelson, 344 Ill. App. 3d 888 (2003).

¶ 48   In Gitelson, an insurer sought a declaratory judgment that the insured’s adult child

was not a resident of the insured’s household and therefore, not entitled to underinsured

motorist benefits under the insured’s policy. Id. at 890. At trial, the insurer was required to

bear the burden of proof and on appeal, the insurer argued that the assignment of the burden

of proof was in error. Id. at 891. In its analysis, the Gitelson court acknowledged the long-

standing tenets of the burden of proof in insurance matters, stating that:

             “We are aware of two well-established tenets of insurance law: the

       insurer bears the burden of establishing that a claim falls within a provision

       that limits or excludes coverage; and the insured bears the burden to show

       that a claim falls within a policy.” Id. at 896.

¶ 49   The Gitelson court, however, went on to note that the burden of proof in a civil

proceeding generally rested on the party requesting relief and that “the insurer bore the

burden when it was the plaintiff (see, e.g., Pekin Insurance Co. v. L.J. Shaw & Co., 291 Ill.

App. 3d 888, 664 N.E.2d 853 (1997); State Farm Fire & Casualty Co. v. Leverton, 314 Ill.

App. 3d 1080, 732 N.E.2d 1094 (2000)), while the insured bore the burden when he was

the plaintiff (see, e.g., Village of Hoffman Estates v. Cincinnati Insurance Co., 283 Ill. App.

3d 1011, 670 N.E.2d 874 (1996); Muller v. Fireman’s Fund Insurance Co., 289 Ill.App.3d

719, 682 N.E.2d 331 (1997)).” Id. As such, the Gitelson court found that the burden of
                                              26
proof was properly imposed on the insurer since it was “consistent with the general

proposition set out above that the plaintiff in a declaratory judgment action bears the burden

of proof.” Id.

¶ 50   While I agree with the Gitelson court, and with the majority, that the burden of proof

in a civil proceeding generally rests on the party requesting relief, the determinative factor

in the assignment of the burden of proof in an insurance matter is whether a court is dealing

with an issue of coverage or an issue that excludes or limits coverage. See Addison

Insurance Co. v. Fay, 232 Ill. 2d 446, 453-54 (2009); Wells v. State Farm Fire & Casualty

Insurance Co., 2021 IL App (5th) 190460, ¶ 29; Erie Insurance Exchange v. Compeve

Corp., 2015 IL App (1st) 142508, ¶ 18; Stoneridge Development Co. v. Essex Insurance

Co., 382 Ill. App. 3d 731, 749 (2008); Fidelity & Casualty Co. v. Sittig, 181 Ill. 111, 113

(1899). In its analysis, the Gitelson court did not address whether the lower court was

dealing with an issue of coverage or one that excluded or limited coverage.

¶ 51   With all due consideration of the holding in Gitelson, I do not believe that the burden

of proof always rests upon the party that files an insurance declaratory action. I also

disagree with the majority decision that the trial court “apparently lost sight of the

procedural posture of the proceedings before it” (supra ¶ 34). The procedural posture, and

whether the party is a plaintiff, defendant, counterplaintiff, or counterdefendant in the

insurance declaratory action, is irrelevant. The majority cites to, inter alia, a supreme court

rule, a rule of civil procedure, and a rule of evidence. If even one of those rules had been

relied upon by the lower court to shift the burden of proof, I would have concurred with

the majority decision without separately writing. Those rules, however, are not what the
                                              27
lower court relied upon in making its ruling. Further, an assignment of the burden of proof

consistent with the tenet of insurance law would in no way displace or render irrelevant,

the rules of civil procedure or the supreme court rules. The issue being addressed is the

burden of proof, not the order of the proceedings or the lower court’s authority to exercise

reasonable control.

¶ 52    Further, the majority cites to cases5 that “illustrate the general rule that the party

who requests the judicial relief in a civil action ordinarily has the burden of proof, while

also applying the general tenets of insurance law.” Supra ¶ 35. There is no discussion

within any of these matters concerning which party requested the judicial relief in

relationship to the burden of proof. Each of these cases followed the general tenets of

insurance law wherein the insurer had the burden of proving an exclusion (Pekin Insurance

Co. v. L.J. Shaw & Co., 291 Ill. App. 3d 888 (1997); State Farm Fire & Casualty Co. v.

Leverton, 314 Ill. App. 3d 1080 (2000)) and the insured had the burden of proving coverage

(Muller v. Firemen’s Fund Insurance Co., 289 Ill. App. 3d 719 (1997); Hoffman Estates v.

Cincinnati Insurance Co., 283 Ill. App. 3d 1011 (1996)).

¶ 53    The parties’ pleadings and arguments in this matter consistently focused on whether

the decedent was an “insured” and therefore, covered under Robertson’s State Farm


        5
          “Pekin Insurance Co. v. L.J. Shaw & Co., 291 Ill. App. 3d 888 (1997) (insurer who filed
declaratory judgment action was required to show that an exclusion in the policy precluded coverage); State
Farm Fire & Casualty Co. v. Leverton, 314 Ill. App. 3d 1080 (2000) (insurer who brought the declaratory
judgment action had the initial burden to show that intentional acts exclusion applied); Muller v. Firemen’s
Fund Insurance Co., 289 Ill. App. 3d 719 (1997) (insured filed declaratory judgment action and bore the
initial burden to establish that her claim came within the terms of the coverage in a case involving a ‘hit
and run’ vehicle); Village of Hoffman Estates v. Cincinnati Insurance Co., 283 Ill. App. 3d 1011 (1996)
(municipal landowner brought the action against the insurer and bore the initial burden to show that it was
an additional insured under a policy issued to its general contractor).” Supra ¶ 35.
                                                    28
policies. In order for a claimant to demonstrate that his or her loss falls within the coverage

of an insurance policy, that person’s burden necessarily includes the burden of proving that

he or she qualifies as an insured as that term is defined in the policy. In this matter, neither

party argued, nor does the record demonstrate, that any exclusions or exceptions to

Robertson’s policies applied. There is also no indication within the pleadings or the record

on appeal to indicate that State Farm ever asserted an exception or limitation of the policies.

The parties’ controversy centered on whether the decedent was an insured covered under

Robertson’s policies and therefore, the only issue before the trial court was an issue of

coverage.

¶ 54   In an insurance action, it has long been held that the burden rests with the insured

to prove that their claim falls within the coverage of its policy. Addison, 232 Ill. 2d at 453;

Waste Management, Inc., 144 Ill. 2d at 204. Once the insured has demonstrated coverage,

the burden shifts to the insurer to prove that a limitation or exclusion applies. Addison, 232

Ill. 2d at 453-54; Erie Insurance Exchange, 2015 IL App (1st) 142508, ¶ 18; Stoneridge

Development Co., 382 Ill. App. at 749; Fidelity & Casualty Co., 181 Ill. at 113. Finally,

the burden shifts back to the insured to prove that an exception to a limitation or an

exclusion applies. Wells, 2021 IL App (5th) 190460, ¶ 29.

¶ 55   Therefore, if the issue is one of coverage, as it is in this matter, then the party

alleging coverage has the burden of proof regardless of whether that party is a plaintiff,

defendant, counterplaintiff, or counterdefendant. I believe that the trial court correctly

assigned the burden of proof at trial based on Bierman’s assertion of coverage and further

believe that the trial court erred in shifting the burden of proof to State Farm based on the
                                              29
holding in Gitelson. As the Gitelson court did, the majority in this matter does not focus

on whether the issue before the trial court was one of coverage, limitation or exclusion, or

an exception to a limitation or exclusion, but instead focuses on the procedural posture of

the proceedings. As such, I write this special concurrence to address the trial court’s

reliance on Gitelson, and to convey my belief that the lower courts should follow the well-

established tenets for the burden of proof in an insurance action regardless of whether the

party is a plaintiff, defendant, counterplaintiff, or counterdefendant. I further do so to

alleviate any confusion regarding the burden of proof and to avoid this type of issue within

the lower courts.

¶ 56   For the reasons stated above, I specially concur with the majority’s holding that the

trial court’s finding that the decedent did not primarily reside with Robertson on the date

of the accident was not against the manifest weight of the evidence, and that the judgment

of the circuit court should be affirmed.




                                            30